On February 4, 1886, the Pennsylvania Company for Insurances on Lives and Granting Annuities entered an appeal to the Court of Common Pleas of Dauphin county, from the settlement made by the auditor general and state treasurer, of taxes claimed by the commonwealth for the year ending the first Monday of November, 1885. At the trial before Simonton, P. J., without a jury, judgment was entered in favor of the commonwealth for $19,674.67. Thereupon the defendant took a writ of error to the Supreme Court, and upon argument in said court the judgment of the court below was reversed, October 1, 1888, *412opinion by Mr. Justice Paxson ; reported as Penna. Co. etc. v. Commonwealth, 22 W. N. 340. On January 7, 1889, on the suggestion of the Court, an order for a re-argument was made. Afterwards a proposition of adjustment was accepted, and the cause settled on payment to the commonwealth of $11,255.37: See Attorney General’s Report, 1889-90, p. 20.